Case 4:18-cv-00442-ALM-CMC Document 110-10 Filed 03/10/20 Page 1 of 2 PageID #:
                                   5572




                           Exhibit 10
3/10/2020Case                                      Yahoo Mail
                  4:18-cv-00442-ALM-CMC Document 110-10       - Re: 03/10/20 Page 2 of 2 PageID #:
                                                           Filed
                                                5573

    Re:

    From: Ty Clevenger (tyclevenger@yahoo.com)

    To:       Laura.Prather@haynesboone.com

    Cc:       bodneyd@ballardspahr.com
    Date: Friday, February 14, 2020, 08:54 AM CST



    Laura,

    What is your availability for a conference call to discuss our motion to amend the pleadings? I plan to file
    such a motion today.

    Ty


     On Friday, February 14, 2020, 08:14:14 AM EST, Prather, Laura <laura.prather@haynesboone.com> wrote:



     Per your request.

     Typos courtesy of iPhone


     Begin forwarded message:

          From: "Prather, Laura" <Laura.Prather@haynesboone.com>
          Date: February 13, 2020 at 7:03:49 PM CST
          To: "Steven S. Biss" <stevenbiss@earthlink.net>
          Cc: "David J. Bodney (bodneyd@ballardspahr.com)" <bodneyd@ballardspahr.com>




          Hi Steve,



          Please see attached and let us know whether you consent or oppose.



          Thanks,

          Laura




     CONFIDENTIALITY NOTICE: This electronic mail transmission is confidential,
     may be privileged and should be read or retained only by the intended
     recipient. If you have received this transmission in error, please
     immediately notify the sender and delete it from your system.


                                                                                                                   1/1
